Exhibit 10.1

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (this “Agreement”) is executed and delivered as of
January 7, 2006 (the “Effective Date”) by and between Pamela Atherton
(“Ms. Atherton”) and Crdentia Corp., a Delaware corporation (the “Company”). 
Ms. Atherton and the Company each is referred to herein as a “Party,” and,
collectively, as the “Parties.”

 

RECITALS

 

WHEREAS, Ms. Atherton currently is employed as President of the Company; and

 

WHEREAS, Ms. Atherton and the Company have mutually decided to end their
employment relationship, upon the terms and conditions set forth in this
Agreement;

 

NOW, THEREFORE, in consideration of the covenants and promises contained herein,
the Parties agree as follows:

 

1.                                      Agreement By Employee; Severance
Payments.  Ms. Atherton hereby voluntarily resigns from her employment with the
Company, effective as of January 7, 2006 (the “Separation Date”).  In
consideration of Ms. Atherton’ execution and delivery of this Agreement, the
Company shall pay to Ms. Atherton the gross sum of $175,000 over the one year
period immediately subsequent to the Separation Date (the “Severance Period”),
less all applicable withholding, payable in twenty six (26) bi-monthly
installments in accordance with the Company’s payroll practice (the “Severance
Payments”).  The Company shall also provide Ms. Atherton with medical coverage
and life insurance benefits as in effect on the Effective Date (or, in the event
of a change in the applicable plans, on the same terms available to the
Company’s employees generally) on the same terms as provided heretofore
(including Ms. Atherton’s contribution) to the extent permissible under those
plans during the Severance Period.

 

2.                                      Stock Matters.  Ms. Atherton’s stock
options to purchase 422,741 shares of the Company’s common stock issued in
accordance with the terms of the applicable Notice of Stock Option Award and
Stock Option Award Agreement dated December 22, 2003 and Notice of Stock Option
Award and Stock Option Award Agreement dated August 3, 2004 and the Company’s
2004 Stock Incentive Plan (the “Plan”),as well as the 133,310 shares of
restricted stock issued in accordance with that certain Restricted Stock
Issuance Agreement dated November 1, 2002 shall continue to vest in accordance
with the vesting schedules set forth in such agreements during the Severance
Period subject to Ms. Atherton’s compliance with the terms and conditions of
this Agreement. The unvested options remaining at the end of the Severance
Period shall accelerate and vest in full and shall be exercisable until the
fifth anniversary of the Separation Date, subject to the continuing application
of the terms and conditions of such Stock Option Agreements and the Plan other
than those relevant to vesting and exercisability.  Ms. Atherton hereby
irrevocably forfeits all right, title and interest into 900,000 shares of
restricted stock potentially issuable to her under that certain Notice of
Restricted Stock Bonus Award and Restricted Stock Bonus Award Agreement dated
May 31, 2005.  The Company shall promptly cooperate with Ms. Atherton in
removing legends from her share certificates without charge in compliance with
Rule 144 of the Securities Act of 1933, as

 

1

--------------------------------------------------------------------------------


 

amended.  Ms. Atherton agrees to comply with the terms of the Crdentia Corp.
Insider Trading Policy attached hereto as Exhibit A during the Severance Period.

 

3.                                      Employment Agreement.  The Parties
acknowledge and agree that the terms of that certain Executive Employment
Agreement dated December 22, 2003 by and between the Company and Ms. Atherton
are hereby terminated in their entirety, except for the terms of Section 6
(Termination Obligations), Section 7 (Inventions and Proprietary Information;
Non-Competition; Prohibition of Third Party Information), and Section 8
(Arbitration), which terms and conditions shall survive execution of this
Agreement and continue in full force and effect, provided that the period of
Ms. Atherton’s non-compete obligation is hereby modified to twelve (12) months
from the Severance Date rather than eighteen (18) months.  Notwithstanding the
foregoing, Ms. Atherton shall retain e-mail access to “PAtherton@crdentia.com”
during the Severance Period, but shall promptly return her laptop computer and
Blackberry device to the Company.

 

4.                                      Inquiries and References.  The Company
shall provide Ms. Atherton with a reference letter attached hereto as Exhibit B
(the “Reference Letter”).  The Company shall refer all inquiries from
prospective employers regarding Ms. Atherton to James D. Durham, who shall
communicate only:  last position held, dates of employment and any information
contained in the reference letter.

 

5.                                      Wages and Vacation Pay.  The Company
shall pay to Ms. Atherton all of her wages through the Separation Date.

 

6.                                      Consulting Services.  During the
one (1) year period following the Separation Date, Ms. Atherton shall provide
consulting services to the Company, as and when requested by the Company,
including, without limitation, (i) consultation and testimony in connection with
claims, suits, arbitrations or similar proceedings in which the Company is
involved, and (ii) consultation regarding the Company’s strategic transactions,
customers, suppliers, marketing plans, employees and historical transactions. 
Ms. Atherton shall provide consulting services to the extent reasonably
requested by the Company and its counsel with respect to matters specified in
(i) not to exceed two hundred (200) hours in the aggregate in the preceding
sentence and with respect to matters specified in (ii) in the preceding sentence
not to exceed one hundred (100) hours in the aggregate.  Ms. Atherton shall
receive no additional compensation for the consulting services provided pursuant
to this Section 6 other than the Severance Payments.  Ms. Atherton shall be
entitled to reimbursement for all reasonable expenses incurred by Ms. Atherton
in accordance with Company policy in connection with rendering such consulting
services.

 

7.                                      General Release of Claims.  In
consideration of the Company’s execution and delivery of this Agreement and the
Company’s payment to Ms. Atherton of the Severance Payments, Ms. Atherton shall
execute and deliver a General Release of Claims, in the form attached hereto as
Exhibit C (the “General Release”).

 

8.                                      Covenant Of Confidentiality. 
Ms. Atherton acknowledges that she has executed a form of the Company’s Employee
Invention and Confidentiality Agreement (the “Invention and Confidentiality
Agreement”), and that, notwithstanding the termination of her employment, she
shall continue to have an obligation not to disclose or use any “Confidential
Information” (as

 

2

--------------------------------------------------------------------------------


 

defined therein) obtained during the course of her employment with the Company
on the terms set forth therein.  Ms. Atherton further acknowledges and agrees
that such “Confidential Information” includes, without limitation and by way of
example, information regarding the Company’s recruitment and hiring of
personnel, information regarding the Company’s financing strategies, and
information regarding potential acquisitions, business partnerships and
collaborations considered by the Company.

 

9.                                      Non-Disparagement.  Ms. Atherton shall
not disparage or in any way criticize the Company or its officers, directors,
employees, products, services or technology at any time in the future. 
Similarly, the Company shall not disparage or in any way criticize Ms. Atherton
at any time in the future.  Nothing contained in this Section 9 is intended to
prevent Ms. Atherton or the Company from testifying truthfully in any legal
proceeding.

 

10.                               Choice of Law.  This Agreement, in all
respects, shall be interpreted, enforced and governed by and under the internal
laws of the State of Texas, without regard to conflicts of law principles.

 

11.                               Successors And Assigns.  Ms. Atherton shall
have no right to assign and shall not assign or purport to assign any rights or
obligations under this Agreement.  This Agreement may be assigned or transferred
by the Company; and nothing in this Agreement shall prevent the consolidation,
merger or sale of the Company or a sale of any or all or substantially all of
its assets.  Subject to the foregoing restriction on assignment by Ms. Atherton,
this Agreement shall inure to the benefit of and be binding upon each of the
Parties; the affiliates, officers, directors, agents, successors and assigns of
the Company; and the heirs, devisees, spouses, legal representatives and
successors of Ms. Atherton.

 

12.                               Attorneys’ Fees.  In the event that either
Party asserts a claim for breach of this Agreement or seeks to enforce its
terms, the prevailing Party in any such proceeding shall be entitled to recover
costs and reasonable attorneys’ fees.

 

13.                               Interpretation.  This Agreement shall be
construed as a whole, according to its fair meaning, and not in favor of or
against either Party.  Sections and section headings contained in this Agreement
are for reference purposes only, and shall not affect in any manner the meaning
or interpretation of this Agreement.  Whenever the context requires, references
to the singular shall include the plural and the plural the singular.

 

14.                               Amendments; Waivers; Remedies.  This Agreement
may not be amended or waived except by a writing signed by Ms. Atherton and by a
duly authorized officer of the Company.  Failure to exercise any right under
this Agreement shall not constitute a waiver of such right.  Any waiver of any
breach of this Agreement shall not operate as a waiver of any subsequent
breaches.  All rights or remedies specified for a Party herein shall be
cumulative and in addition to all other rights and remedies of the Party
hereunder or under applicable law.

 

15.                               Integration.  This Agreement, together with
any exhibits attached hereto, is intended to be the final, complete and
exclusive statement of the Parties’ agreement regarding the subject matter
hereof and may not be contradicted by evidence of any prior or contemporaneous
statements or agreements.  Notwithstanding the foregoing, this Agreement

 

3

--------------------------------------------------------------------------------


 

shall not supersede or otherwise affect any agreements previously or
concurrently executed by Ms. Atherton relating to the Company’s proprietary
information or intellectual property rights, or relating to Ms. Atherton’s
non-completion, non-interference or non-solicitation obligations relative to the
Company’s business or employees.  To the extent that the practices, policies or
procedures of the Company, now or in the future, apply to Ms. Atherton and are
inconsistent with the terms of this Agreement, the provisions of this Agreement
shall control.  Any subsequent change in Ms. Atherton’s duties, position or
compensation shall not affect the validity or scope of this Agreement.

 

16.                               Severability.  If any provision of this
Agreement shall be held by a court or arbitrator to be invalid, unenforceable or
void, such provision shall be enforced to the fullest extent permitted by law,
and the remainder of this Agreement shall remain in full force and effect.  In
the event that the time period or scope of any provision is declared by a court
or arbitrator of competent jurisdiction to exceed the maximum time period or
scope that such court or arbitrator deems enforceable, then such court or
arbitrator shall reduce the time period or scope to the maximum time period or
scope permitted by law.

 

17.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original of this
Agreement, but all of which together shall constitute one and the same
instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereby execute this Separation Agreement as of
the date first above written.

 

CRDENTIA CORP. 

 

 

 

 

 

 

 

 

By:

/s/ James D. Durham

 

 

By:

/s/ Pamela Atherton

 

Name:  James D. Durham

 

Name:  Pamela Atherton

Title:   Chief Executive Officer

 

 

 

[SIGNATURE PAGE TO SEPARATION AGREEMENT]

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CRDENTIA CORP.

 

INSIDER TRADING POLICY

 

This Insider Trading Policy provides guidelines to all personnel, including
employees (both domestic and international), directors and officers of Crdentia
Corp. (the “Company”) for transactions in the Company’s securities and the
handling of confidential information about the Company and the companies with
which it does business.

 

We have designated the Chief Financial Officer of the Company or in his absence
the Chief Executive Officer of the Company as the Corporate Compliance Officer
responsible for the administration of this Insider Trading Policy.

 

In the discretion of the Corporate Compliance Officer, the Insider Trading
Policy may also apply to consultants and contractors to the Company who may come
into possession of such information as a result of their work for the Company.

 

For purposes of this Insider Trading Policy, the Company’s securities include
common stock, options to purchase common stock and any other securities the
Company may issue from time to time, such as preferred stock, warrants and
convertible debentures.  The Company’s securities also include derivative
securities relating to the Company’s stock, even if not issued by the Company,
such as exchange-traded options.

 

The Company’s Section 16 reporting directors and officers and certain employees
designated by the Board from time to time who have access to material non-public
information are subject to additional limitations, including pre-clearance and
blackout restrictions, described separately in the Company’s Pre-clearance and
Blackout Policy.

 

POLICY

 

It is the policy of the Company to comply with all insider trading laws and
regulations.

 

RESPONSIBILITY

 

Employees, officers and directors of the Company may create, use or have access
to material information about the Company that is not generally available to the
investing public (such information is referred to in this Insider Trading Policy
as “material non-public information,” as explained in more detail below).  Each
individual has an important ethical and legal obligation to maintain the
confidentiality of such information and not to engage in any transactions in the
Company’s securities while in possession of material non-public information. 
Each individual and the Company may be subject to severe civil and criminal
penalties as a result of unauthorized disclosure of or trading in the Company’s
securities while in possession of material non-public information.

 

A-1

--------------------------------------------------------------------------------


 

GUIDELINES

 

1.                                       Prohibition.  Every employee, officer
and director of the Company is prohibited from:

 

(a)                                  buying or selling the Company’s securities
while in possession of material non-public information;

 

(b)                                 communicating such information to third
parties other than those who need to know such information in connection with
doing business with or for the Company;

 

(c)                                  recommending the purchase or sale of the
Company’s securities while in the possession of material information that has
not been publicly disclosed by the Company; and

 

(d)                                 assisting anyone engaged in any of the above
activities.

 

This prohibition also applies to information about, and the securities of, other
companies (e.g., customers or suppliers) with which the Company has a
relationship.

 

There are no exceptions to this Insider Trading Policy other than those
described in Section 8 below.  Engaging in transactions in the Company’s
securities that are otherwise necessary for personal reasons, such as personal
financial commitments, are still prohibited if you possess material non-public
information.

 

2.                                       Transactions By Family Members;
Entities Controlled by You.  The prohibitions outlined in this Policy also apply
to your “immediate family” members, including your spouse, minor children or
others living in your home and any entities under your control.  “Immediate
family” also includes any child, stepchild, grandchild, parent, stepparent,
grandparent, sibling, mother or father-in-law, son or daughter-in-law, or
brother or sister-in-law (as well as other adoptive relationships) who shares
your same household.  The Company will hold you responsible for the conduct of
your immediate family and any entities under your control.

 

3.                                       Tipping Information to Others.  You may
not disclose any material non-public information to others, including your
family members, friends or social acquaintances.  This prohibition applies
whether or not you receive any benefit from the other person’s use of that
information.  The Securities and Exchange Commission (the “SEC”) has imposed
large penalties even when the disclosing person did not profit from the trading.

 

4.                                       Material Non-Public Information.

 

Material Information.  Information is considered “material” if there is a
substantial likelihood that a reasonable investor would consider it important in
making a decision to purchase, hold or sell the Company’s securities (e.g.,
information regarding a possible merger or acquisition involving the Company,
the introduction of important products or major marketing changes).  In
addition, any information that could affect the market for the Company’s
securities is material.

 

A-2

--------------------------------------------------------------------------------


 

Non-public Information.  Non-public information is any information that has not
been disclosed generally to the investing public.  Disclosure by press release
or in the Company’s periodic reports filed with the SEC is necessary to make the
information public. However, even after the Company has released information to
the public, you should generally allow at least two (2) full business days (that
is, days on which national stock exchanges and Nasdaq are open for trading) for
the investing public to absorb and evaluate the information before you trade in
the Company’s securities.

 

Although it is not possible to list all types of material information, the
following are a few examples of information that is particularly sensitive and
should be treated as material:

 

•     changes in estimates of earnings or sales;

•     increases or decreases in dividend payments;

•     stock splits or securities offerings;

•     possible mergers, acquisitions or joint ventures;

•     termination or execution of significant contracts, supply arrangements and
technology licenses;

•     changes in management;

•     changes in auditors;

•     the introduction of important products or services, including imaging
systems and DIS services;

•     changes in manufacturing;

•     major marketing changes;

•     unusual gains or losses in major operations;

•     public or private sales by the Company of a significant amount of
securities;

•     purchase or sale of a significant asset;

•     significant labor dispute;

•     financial liquidity problems;

•     establishment of a repurchase program for the Company’s securities; and

•     loss or addition of key customer relationships.

 

If you have any question as to whether particular information is material or
non-public, you should not trade or communicate the information to anyone
without prior approval by the Corporate Compliance Officer.

 

5.                                       Inadvertent Disclosure.  If material
non-public information is inadvertently disclosed by any employee, officer or
director to a person outside the Company who is not obligated to keep the
information confidential, you should immediately report all the facts to the
Corporate Compliance Officer so that the Company may take appropriate remedial
action.  As noted in the Company’s Fair Disclosure Policy, under SEC rules, the
Company generally has only 24 hours after learning of an inadvertent disclosure
of material non-public information to publicly disclose such information.

 

6.                                       Short-term, Speculative Transactions. 
The Company has determined that there is a substantial risk involved and a
substantial likelihood for the appearance of improper conduct by Company
personnel when they engage in short-term or speculative securities
transactions.  Therefore, Company personnel are prohibited from engaging in any
of the following activities involving the Company’s shares:

 

a)                                      purchasing the Company’s securities on
margin;

b)                                     pledging Company securities;

c)                                      short sales;

d)                                     buying or selling puts or calls; and

e)                                      engaging in derivative transactions
relating to the Company’s securities (e.g., exchange traded options, etc.).

 

A-3

--------------------------------------------------------------------------------


 

7.                                       Further Prohibition.  From time to
time, effective immediately upon notice or as otherwise provided by the Company,
the Company may determine that other types of transactions, or all transactions,
by Company personnel in the Company’s securities shall be prohibited or shall be
permitted only with the prior written consent of the Corporate Compliance
Officer.

 

8.                                       Approved Pre-Planned Trading Programs
Pursuant to Rule 10b5-1. Notwithstanding any other guidelines contained herein,
it shall not be a violation of this Insider Trading Policy or the Company’s
Pre-clearance and Blackout Policy for Company personnel to sell (or purchase)
securities of the Company under certain pre-planned trading programs adopted to
purchase or sell securities in the future which are in compliance with SEC
Rule 10b5 1.  However, you may not enter into a trading program during a
blackout period.

 

All pre-planned trading programs must be approved in advance, in writing, by the
Corporate Compliance Officer.  In addition, the Corporate Compliance Officer
will need to ensure that the individual who wishes to establish the trading
program does not, at the time of entering into the trading program, posses any
material non-public information about the Company.  Also, the Company may be
aware of material non-public information (that the individual is unaware of)
that may make it imprudent for the Corporate Compliance Officer to approve the
trading program at that time.

 

Each director, officer and other Section 16 insider understands that the
approval or adoption of a pre-planned selling program in no way reduces or
eliminates such person’s obligations under Section 16 of the Securities Exchange
Act of 1934, as amended, including such person’s disclosure and short-swing
trading liabilities thereunder.  If any questions arise, such person should
consult with their own counsel in designing a trading program.

 

9.                                       Confidentiality Guidelines.  To provide
more effective protection against the inadvertent disclosure of material
non-public information about the Company or the companies with which it does
business, the Company has adopted the following guidelines in addition to the
prohibition in paragraph 3 above.  These guidelines are not intended to be
exhaustive.  Additional measures to secure the confidentiality of information
should be undertaken as deemed necessary under the circumstances.  If you have
any doubt as to your responsibilities with respect to confidential information,
please seek clarification and guidance from the Corporate Compliance Officer
before you act.  Do not try to resolve any uncertainties on your own.

 

The following guidelines establish procedures with which every employee, officer
and director should comply in order to maximize the security of confidential
information:

 

a)                                      Do not discuss any Company matter in
public places, such as elevators, hallways, restrooms or eating facilities,
where conversations might be overheard.

b)                                     Use passwords to restrict access to the
information on computers.

c)                                      Limit access to particular physical
areas where material non-public information is likely to be documented or
discussed.

d)                                     Maintain records in accordance with the
Company’s Document Retention Policy.

 

A-4

--------------------------------------------------------------------------------


 

10.                                 Authorized Disclosure of Material Non-Public
Information.  Under certain circumstances, the Corporate Compliance Officer may
authorize the immediate release of material non-public information.  If
disclosure is authorized, the form and content of all public disclosures shall
be approved by the Corporate Compliance Officer and Company legal counsel, the
Chief Financial Officer, and the Chief Executive Officer pursuant to the terms
of the Company’s Fair Disclosure Policy.  In the case of material non-public
information which is not disclosed, such information is not to be disclosed or
discussed except on a strict “need-to-know” basis.  All requests for
information, comments, or interviews (other than routine product inquiries) made
to any officer, director or employee of the Company should be directed to the
Chief Financial Officer or, in his absence, the Chief Executive Officer who will
consult with the Corporate Compliance Officer where necessary and will provide
responses in compliance with the Company’s Fair Disclosure Policy.  It is
anticipated that most questions raised can be answered by the Chief Financial
Officer or another company representative to whom he refers the request.  All
officers, directors and employees must comply with the Company’s Fair Disclosure
Policy and should not respond to such requests directly, unless expressly
instructed otherwise by the Chief Financial Officer or the Chief Executive
Officer.  In particular, great care should be taken not to comment on the
Company’s expected future financial results.  If the Company wishes to give some
direction to investors or securities professionals, it must do so only in
compliance with the Company’s Fair Disclosure Policy.  All communications with
representatives of the media and securities analysts shall be directed to the
Chief Financial Officer or, in his absence, the Chief Executive Officer.

 

11.                                 Company Assistance.  If you have any
questions about specific information or proposed transactions, or as to the
applicability or interpretation of this Insider Trading Policy or the propriety
of any desired action, you are encouraged to contact the Corporate Compliance
Officer.

 

A-5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

REFERENCE LETTER

 

[CRDENTIA LETTERHEAD]

 

                                  , 2006

 

 

To Whom it May Concern:

 

I have worked with Pam since January 2002 when we began the formation of
Crdentia.  Pam secured our first acquisition that enabled the company to
commence operations and created all of the policies and procedures utilized in
our staffing businesses.  She has served as its President and been responsible
for day to day operations as well as the company’s mergers and acquisitions. 
During her time with Crdentia, we have acquired and successfully integrated nine
companies.

 

She has a depth of industry knowledge and expertise.  I know her to be
dedicated, focused and committed.  It was a pleasure working with Pam in
Crdentia’s formation and early days of operation.

 

B-1

--------------------------------------------------------------------------------